 

10

11

12

13

14

15

16

17

18

19

20

2l

22

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

HEADHUNTER, LLC,

Plaintiff,

PAM WATERMAN,

Defendant.

 

 

CASE NO. C17-O9S7JLR

ORDER

I. INTRODUCTION

Before the court is Plaintiff Headhunter, LLC’s (“Headhunter”) motion for default

judgment against Defendant Parn Waterrnan (Doe 13). (Mot. (Dkt. #v 87).) l\/ls.

Waterrnan did not respond. (See Dl<t.) The court has considered the motion, the relevant

portions of the record, and the applicable law. Being fully advised, the court GRANTS in

part the motion as specified herein.
//

//

ORDER - l

 

 

 

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

II. BACKGROUND

Headhunter alleges that l\/ls. Waterman utilized a BitTorrent file sharing protocol
to illegally copy and download. Headhunter’s copyrighted motion picture, A Family Man.
(FAC (Dkt. # 12)1111 l, 5.) Headhunter initiated this lawsuit against 19 “Doe”
Defendants, identified by Internet Protocol (“IP”) addresses that, at a particular tirne, `
accessed a unique identifier associated vvith a digital copy of A Family Man. (Compl.
(Dl<t. # l) 1111 10-17.) The court permitted Headhunter to seek expedited discovery from
internet service providers (“lSPs”) to obtain subscriber identities for the relevanth
addresses at the relevant time. (Se'e Dkt. # 8.) Headhunter has now either settled vvith or
voluntarily dismissed 18 Defendants. (See generally Dkt.) l\/ls. Waterrnan is the only
remaining Defendant in this matter. (See id.)

III. ANALYSIS

Based on this court’s entry of default against Ms. Waterman (see Order (Dkt.
# 51>) and pursuant to F ederal Rule of Civil Procedure 55, the court has the authority to
enter a default judgment, see Fed. R. Civ. P. 55(b). HoWever, prior to entering default
judgment, the court must determine Whether the Well-pleaded allegations of I-leadhunter’s
complaint establish Ms. Waterman’s liability. See Ez'z‘el v. McCool, 782 F.2d 1470,
1471-72 (9th Cir. 1986); see also POWNevada, LLC v. Stevenson, No. C17-1213RSM,
2018 WL 3-956128, at *1 (W.D. Wash. Aug. 17, 2018). ln making this determination, the
court must accept the vvell-pleaded allegations of a complaint, except those related to
damage amounts, as established fact. Televz'deo Sys., [nc. v. Heidenthal, 826 F.2d 915,

917-18 (9th Cir. 1987). lf those facts establish liability, the court may, but has no

ORDER - 2

 

 

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

obligation to, enter a default judgment against l\/ls. Waterman. See Alan Neuman Prods,
Inc. v. /llbrighr, 862 F.2d 1388, 1392 (9th Cir. 1988). Headhunter must provide the court
with evidence to establish the appropriate damages Televideo, 826 F.2d at 917-18.
A. Liability Determination

To establish copyright infringement, Headhunter must demonstrate ownership of a
valid copyright and that l\/Is. Waterman copied “constituent elements of the work that are
original.” L.,A. Primex Inclus., Inc. v. Aeropostale, Inc., 676 F.3d 841, 846 (9th Cir. 2012)
(quoting Fez`St Publ’ns, Irzc. v. Rural Tel. Ser'v. Co., 499 U.S. 340, 361 (1991)). Here,
Headhunter alleges that it owns the exclusive copyright to the motion picture A Famz'ly
Man. (FAC 1111 5-9.) Headhunter also alleges that Ms. Waterman unlawfully copied
and/or distributed the same digital copy of A Famz'ly Man. (Id. 1111 10, 28, 37, 42.)
Because l\/ls. Waterman did not respond to Headhunter’s amended complaint, the court
must accept Headhunter’s allegations in the amended complaint as true. See Fed. R. Civ.
P. 8(b)(6). Accordingly, the court finds that Headhunter has established that Ms.
Waterman is liable for copyright infringement
B. Default Judgment is Warranted

Next, the court must determine whether to exercise its discretion to enter a default
judgment Courts consider the following factors in making this deterrnination:

(1) the possibility of prejudice to the plaintiff, (2) the merits of plaintiffs

substantive claim, (3) the sufficiency of the complaint, (4) the sum of money

at stake in the action; (5) the possibility of a dispute concerning material

facts; (6) whether the default was due to excusable neglect, and (7) the strong

policy underlying the Federal Rules of Civil Procedure favoring decisions on
the merits.

ORDER - 3

 

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

POWNevacla, 2018 WL 3956128, at *2 (citing Eitel, 782 F.2d at 1471-72).

Many of these factors weigh in favor of granting default judgment against l\/ls. v
Waterrnan. Headhunter may be prejudiced without the entry of default judgment because
it will be left without a legal remedy. See Dallas Buyers Club, LLC v. Nya'am, No.
C14-1684RAJ, 2016 WL 7719874, at *2 (W.D. Wash. Aug.-S, 2016) (finding on similar
facts that the plaintiff would be prejudiced without the entry of a default judgment).
Further, as discussed, Headhunter has sufficiently pleaded l\/ls. Waterman’s liability, and
l\/ls. Waterman did not present any evidence or argument to the contrary. See supra
§ III.A. Additionally, the amount at stake is relatively modest: Headhunter seeks
damages at the lower end of the statutory range, as well as costs and attorneys’ fees of
81307.00. (See l\/[ot. at 3; Lowe Decl. (Dkt #_88)1111 10-12; infra § III.C.3.)

The court also finds that there is a low probability that Ms. Waterman’s default
was due to excusable neglect Ms. Waterrnan was properly served with the amended
complaint in this action (see Dkt. # 31), and she had sufficient opportunity to respond to f
Headhunter’s filings (see generally Dkt.). Finally, although there is a strong policy
favoring deciding cases on their merits, l\/ls. Waterman’s failure to respond to
Headhunter’s motions may be considered an admission that Headhunter’s motions have
merit See Fed. R. Civ. P. 8(b)(6); Local Rules W.D. Wash. LCR 7(b)(2) (“[l]f a party
fails to file papers in opposition to a motion, such failure may be considered by the court
as an admission that the motion has merit.”); see also POWNevada, 2018 WL 3956128,
at *2.

//

ORDER - 4

 

 

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21

22

 

 

Conversely, the court recognizes that a dispute concerning the material facts

alleged by Headhunter may arise. See POWNevada, 2018 WL 3956128, at *2; Qotd

. Film Inv. Ltd. v. Srarr, No. C16-371RSL, 2016 WL 5817027, at *2 (W.D. Wash. Oct. 5,

2016) (acknowledging that a dispute concerning material facts may arise in BitTorrent
infringement cases). However, on balance, the Eitel factors weigh in favor of entering
default judgment against Ms. Waterman.
C. Appropriate Relief

Headhunter asks the court for three types of relief: (1) a permanent injunction;
(2) statutory damages; and (3) attorneys’ fees and costs. (Mot. at 3-7.) The court
addresses each relief type in turn.

1. lnjunctive Relief

Headhunter requests that the court enjoin l\/ls. Waterman from infringing
Headhunter’s rights in A Farnily Man, as well as ordering that l\/ls. Waterman destroy or
dispose of any copies of A Famz'ly Man that she obtained through such infringement (Id.
at 4.) Courts may “ grant temporary and final injunctions on such terms as it may deem
reasonable to prevent or restrain infringement of a copyright.” 17 U.S.C. § 502(a). “As a
general rule, a permanent injunction will be granted when liability has been established
and thereis a threat of continuing violations.” MAI Sys. Corp. v. Peak Compat., Inc., 991
F.2d 511, 520 (9th Cir. 1993). To obtain a permanent injunction, a party must satisfy a
four parttest: (1) irreparable harm; (2) lack of adequate remedies at l-aw; (3) the balance
of hardships weighs in its favor; and (4) the injunction is in the public’s interest See

eBay, Irzc. v. MercExchange, LLC, 547 U.S. 388, 393-94 (2006). ln addition, courts may

ORDER - 5

 

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

order the destruction of all copies of the product that were made or used in violation of a
copyright owner’s exclusive rights. 17 U.S.C. § 503(b).

Similar to other BitTorrent cases, the court finds that the four injunctive relief
elements have been established See, e.g., Dallas Buyers Club, 2016 WL 7719874, at *3.
Liability against Ms. Waterrnan has been established, and Ms. Waterman still possesses
the means to continue infringing Accordingly, the court GRANTS Headhunter’s
request, enjoins Ms. Waterman from infringing on Headhunter’s rights in A Family Man,
and orders Ms. Waterrnan to destroy all unauthorized copies of A Family Man in her
possession or under her control.

2. Statutory Damages

Here, Headhunter requests statutory damages “at the lower end of the statutory
range.” (l\/lot at 3 .) Under the Copyright Act, a plaintiff may choose between actual or
statutory damages 17 U.S.C. § 504. A court can award statutory damages between
$750.00 and $30,000.00 for a copyright infringement though the award can increase to
8150,000.00 if the infringement was committed willfully. Ia’. § 504(c). The purpose of a
statutory damage award for willful infringement is to penalize the infringer and to deter
future violations of the copyright laws. Nl'nterzdo OfAm., ]nc. v. Dragon Pac. ]m"l, 40
F.3d 1007, 1011 (9th Cir. 1994). District courts have “wide discretion in determining the l
amount of statutory damages to be awarded,” Harris v. Emus Recorcls Corp., 734 F.2d
1329, 1335 (9th Cir. 1984), and they may consider whether “the recovery sought is
proportional to the harm caused by defendant’s conduct,” Currz`s v. Illarnz'narion Arz‘s,

Inc., 33 F. Supp. 3d 1200, 1212 (W.D. Wash. 2014) (citation omitted). ln awarding

j oRDER_ 6

 

 

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

 

 

statutory damages, courts consider whether the defendant profited from the infringement
or was the original violator that made the product unlawfully available See Dallas
Buyers Clal), 2016 `WL 7719874, at *4 (citing the lack of these factors as justification for
awarding the statutory minimum $750.00 in damages). `

Here, there is no evidence that 1\/[sg Waterman profited from the infringement or

. that she was the original “seed” that made A F amin Man available for BitTorrent

download. (See generally FAC; Mot. for Default (Dkt. # 46); Mot.) Therefore,
consistent with Headhunter’s request and prior BitTorrent cases in this district, the court
awards Headhunter 8750.00 in statutory damages See, e.g., POWNevaa’a, 2018 WL
3956128, at *3 (citing cases); Dallas Bayers Club, 2016 WL 7719874, at -*4. To the
extent l\/ls. Waterman’s infringement was willful, the court finds that the $750.00 award
is adequate to deter Ms. Waterman and others from infringing Headhunter’s copyright in
the future.

3. Attornevs’ Fees and Costs

 

Finally, Headhunter requests 81166.00 in attorneys’ fees and $141.00 in costs
associated with bringing this action. (Mot. at 6-7; Lowe Decl. 1111 10-12.) Under the
Copyright Act, “the court in its discretion may allow the recovery of full costs by or
against any party,” and “may also award a reasonable attorney’s fee to the prevailing
party.” 17 U.S.C. § 505. ln making this determination, courts consider several factors,
including “(1) the degree of success obtained; (2) frivolousness; (3) motivation; (4)
objective unreasonableness (legal and factual); and (5) the need to advance

considerations of compensation and deterrence.” Srnz'th v. Jackson, 84 F.3d 1213, 1221

ORDER - 7

 

 

 

10

ll

12

13`

14

15

16

17

18

19

20

21

22

 

 

(9th Cir. 1996) (citation omitted). The court finds that Headhunter has succeeded on its
non-frivolous claims, and that granting Headhunter an award of fees will advance
considerations of compensation and deterrence. Thus, the court GRANTS Headhunter’s
request for attorneys’ fees and costs

ln determining the reasonable amount of attorneys’ fees, the court first considers
the “lodestar” calculation, which is obtained by multiplying the number of hours
reasonably expended on the litigation by an hourly rate. See Camacho v. Bridgeporr Fin.,,
lnc., 523 F.3d 97 3, 978 (9th Cir. 2008). Here, Headhunter requests reimbursement for
work done by its counsel, David Lowe, at $300.00 per hour for 3.5 hours, as well as
$l45.00 per hour for .8 hours of work done by Mr. Lowe’s legal assistant (Lowe Decl.
1111 10-11.) This district has considered numerous BitTorrent cases by Mr. Lowe. See,
e.g., POWNevada, 2018 WL 3956128; Dallas Bayers Clab, 2016 WL 7719874; LHF
Proa's. Inc. v. Doe ]-, Cl6-0551RSl\/l, 2017 WL 615888 (W.D. Wash. Feb. 15, 2017). ln
each case, the court has found that a $300.00 per hour rate for Mr. Lowe’s work is
reasonable because in all of these cases, Mr. Lowe “recycled pleadings used in other
cases and encountered little or no opposition from the named defendants.” LHF Proals.,
2017 WL 615888, at *4; see also Dallas Buyers Clul), 2016 WL 7719874, at *5. Similar
to Mr. Lowe’s other BitTorrent cases, the court finds that $300.00 per hour is reasonable
because this litigation did not require extensive skill or experience; to the contrary, in this
litigation Mr. Lowe used almost identical pleadings from his prior cases

ln light of l\/lr. Lowe’s recycled pleadings, the court finds that 3.5 hours of work is

unreasonable Instead, the court will award Mr. Lowe 2 hours of work at his requested

ORDER ~ 8

 

 

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

 

 

$300.00 per hour rate This amount is consistent with this district’s prior attorneys’ fees
awards to Mr. Lowe in BitTorrent cases. See POWNevada, 2018 WL 3956128, nat *6
(reducing l\/lr. Lowe’s 4.1 hours request to 2 hours at a $300.00 per hour rate). Likewise,
the court will not award any of the legal assistant’s fees because the work performed by
the legal assistant was purely administrative (See Lowe Decl. at 5 (work entries include

))_ ca

“[p]repare summons for process server , [s]end summons, amended complaint and
exhibits to process server; [c]ommunication with process server”). The court notes that
even the hourly work entries are identical to those in prior cases See POWNei/aa'a, 2018
WL 3956128, at *6. Accordingly, the court awards Headhunter 2 hours of attorneys’ fees
at the requested $300.00 per hour rate

Headhunter also requests 8141.00 in costs, which includes 821.00 for the filing
fee, $40.00 for service of process, and $80.00 for the subpoena to retrieve Ms.
Waterman’s data. (Lowe Decl. 11 12.) The court finds that Headhunter’s request is
reasonable because it only includes fees that relate to l\/ls. Waterman’s role in this
litigation, as opposed to fees that relate to all Defendants See POWNevacla, 2018 WL
3956128, at *6.

Therefore, the court awards Headhunter $600.00 in attorneys’ fees and $141.00 in
costs.

IV. CONCLUSION

For the foregoing reasons, the court GRANTS Headhunter’s motion. (Dkt # 87).

Specifically, the court permanently enjoins l\/_ls. Waterman from infringing on

Headhunter’ s rights in A Famz'ly Man, and orders l\/ls. Waterman to destroy all

¢ oRDER-9

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

unauthorized copies of A Family Man in her possession or subject to her control. ln
addition, l\/ls. Waterman is individually liable for $750.00 in statutory damages, 8600.00
in attorneys’ fees, and 8141.00 in costs. The court also DIRECTS the Clerk to enter

judgment consistent with this order.

fur
Dated this § day of October, 2018. Q\/v M

JAMETSL. RoBARr

 

United tates District Judge

oRDE_R - 10

 

 

 

